Motion by appellant for summary reversal of judg-
ments of conviction and for a new trial by reason of the failure of the Clerk of the trial court to furnish appellant with the requisite typewritten transcripts as directed by prior orders of this court granting appellant leave to prosecute his appeals on the original papers and typewritten transcripts. The motion is denied. Our prior orders must be read in the light of the relevant statutory provisions (Code Crim. Pro., §§ 458, 485, 456). When so read, it is clear that appellant is entitled only to a transcript of the proceedings upon the trial, the proceedings relating to the evidence adduced and to be adduced upon the trial, and the proceedings relating to sentence and resentenee. Other incidental pretrial and posttrial proceedings do not ordinarily constitute part of the judgment roll and may not be presented to the appellate court on appeal. It appears that, with two exceptions, appellant has already been furnished with a transcript of all the proceedings which are properly part of the judgment rolls. The two exceptions are: (1) the transcript of the stenographic minutes of the hearing held March 3, 1964, at which the appellant, during the trial pleaded guilty; and (2) the transcript of the minutes of the hearing held March 18, 1964, at which appellant was sentenced. The Clerk of the trial court is directed to furnish forthwith to the appellant transcripts of such minutes; and each such transcript should contain an appropriate certification, pursuant to statute (Code Crim-. Pro., § 456), that it is an accurate transcript of the proceedings. In the interim, the appeals have been directed to be placed on the Calendar for the April Term.
Ughetta, Acting P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.